Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2015/196092) in view of Yang (WO 2013/078645).
Regarding claim 1, Wang discloses a method of forming a battery electrode, comprising: 
mixing silicon oxide spheres and sodium chloride;
adding a reducing agent; 
reducing the silicon oxide spheres and sodium chloride mixture to form silicon spheres; and
etching the reduced silicon spheres to form a porous silicon sphere (see Wang claim 10, also fig. 9, paragraph [0049] referencing monodisperse porous silicon nanospheres (MPSSs) or silicon nanospheres (SSs), see paragraph [0019]).
Wang discloses a slurry with the silicon spheres and a carbon black as an additive (see paragraph [0026]) but does not disclose a carbon coating over a surface of the porous silicon sphere. 
Yang is analogous art to Wang as Yang discloses silicon particles in a battery electrode (see page 2) wherein a carbon coating is formed over a surface of the porous silicon particles (a carbon coating over the silicon particles; page 2, lines 39-44, claim 1 and claim 8). Yang discloses that the process provides a uniform carbon layer resulting in excellent capacity and cycling stability.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silicon spheres of WANG to provide a carbon coating over a surface of the porous silicon spheres, as taught by Yang, in order to obtain a uniform carbon layer resulting in enhanced capacity and cycling stability.
Further, Wang discloses wherein the number of porous silicon nanoparticles include a surface area of between 20 m2g-1 and 40 m2g-1 (i.e. the SS about 200 nanometers were measured as 20 m2g-1 using Langmuir method, see paragraph [0024]).
The court has held "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2131.03.
Modified Wang discloses the porous silicon nanoparticles with the specified surface area with the carbon coating covering a surface portion of the porous silicon nanoparticles (see obvious discussion above.

Regarding claim 2, modified Wang discloses a method of claim 1, wherein reducing the silicon oxide spheres and sodium chloride mixture includes magnesiothermically reducing the silicon oxide spheres and sodium chloride mixture (see Wang paragraph [0014]).

Regarding claim 3, modified Wang discloses a method of claim 2, wherein mixing silicon oxide spheres and sodium chloride includes mixing silicon oxide spheres and sodium chloride in a ratio of approximately 1:10 silicon oxide to sodium chloride by weight (see paragraph [0019] and [0045]).

Regarding claim 4, modified Wang discloses a method of claim 3, further including mixing magnesium powder with the silicon oxide spheres and sodium chloride in a ratio of approximately 1:0.9 silicon oxide to magnesium by weight (see paragraph [0020]).

Regarding claim 5, modified Wang discloses a method of claim 1, wherein forming the carbon coating over the surface of the porous silicon sphere includes CVD coating of carbon over the surface of the porous silicon sphere (see Yang page 2, lines 39-44).

Regarding claim 6, modified Wang disclose a method of claim 5, wherein forming the carbon coating over the surface of the porous silicon sphere includes converting C2H2 at elevated temperature into a carbon coating (see Yang page 3, line 40 through page 4, line 2, i.e. acetylene).

Regarding claim 7, modified Wang discloses a method of claim 6, wherein forming the carbon coating over the surface of the porous silicon sphere includes heating at 750°C to 800°C along with acetylene (C2H2) (see Yang page 3, line 40 to page 4, line 2). It is the examiner’s position that 800°C reads on “about 900 degrees C”.
Wang as modified by Yang does not specifically disclose the CVD process is in an inert gas atmosphere. Yang discloses an inert atmosphere in a previous reaction milling step and heating in an inert atmosphere (see page 3, lines 14-26). 
It would be obvious to a person having ordinary skill in the art to modify the CVD process to comprise an inert atmosphere as taught in a previous heat treatment process to prevent unwanted reactions/outcomes.

Regarding claim 8, Wang discloses a method of forming a battery electrode, comprising:
mixing silicon oxide nanoparticles and sodium chloride; 
adding a reducing agent; 
reducing the silicon oxide nanoparticles (see paragraph [0017]) and sodium chloride mixture to form silicon nanoparticles in substantially the same geometry as the silicon oxide nanoparticles; 
etching the silicon nanoparticles to form porous silicon nanoparticles (see Wang claim 10, also fig. 9, paragraphs [0017], [0049] referencing monodisperse porous silicon nanospheres (MPSSs)).  
forming a carbon coating over a surface of the porous silicon nanoparticles, 
Wang discloses a slurry with the silicon spheres and a carbon black as an additive (see paragraph [0026]) but does not disclose a carbon coating over a surface of the porous silicon spheres (nanoparticles). 
Yang is analogous art to Wang as Yang discloses silicon particles in a battery electrode (see page 2) wherein a carbon coating is formed over a surface of the porous silicon particles (a carbon coating over the silicon particles; page 2, lines 39-44, claim 1 and claim 8). Yang discloses that the process provides a uniform carbon layer resulting in excellent capacity and cycling stability.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the silicon spheres of WANG to provide a carbon coating over a surface of the porous silicon spheres, as taught by Yang, in order to obtain a uniform carbon layer resulting in enhanced capacity and cycling stability.
Further, Wang discloses wherein the number of porous silicon nanoparticles include a surface area of between 20 m2g-1 and 40 m2g-1 (i.e. the SS about 200 nanometers were measured as 20 m2g-1 using Langmuir method, see paragraph [0024]).
The court has held "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2131.03.
Modified Wang discloses the porous silicon nanoparticles with the specified surface area with the carbon coating covering a surface portion of the porous silicon nanoparticles (see obvious discussion above.

Regarding claim 9, modified Wang discloses a method of claim 8, wherein mixing silicon oxide nanoparticles includes mixing silicon oxide nanospheres (see claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cartwright et al. (US 5,637,636), McNallan et al. (US 6,579,833).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721